DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
*** This office action is responsive to Applicant’s Amendment filed November 02, 2020.  Claims 20-39 are pending.  Claims 1-19 were canceled. 
 
 Claim Rejections - 35 USC § 112
Claims 27 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  claim 27 recites “wherein the spacers are in direct physical contact with both the first slanted sidewall and the slanted sidewall” (similar discussion to claim 35).  However, base claim 20 already recites “…spacers disposed directly on the first slanted sidewall and the slanted sidewall”, wherein by “directly on”, the spacers are physically contact with the first and second slanted sidewalls (similar discussion to base claim 28).   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 28:  Reciting the term “substantially” in the phase “…a first slanted segment that is substantially linear in cross-sectional view…” as recited in base claim 28 (while another base claim 20 differently recites “…that is linear in the cross-sectional view…”) renders scope of the claim being unclear and indefinite for how does that is linear? and how does that is substantially linear?.
(Dependent claims are rejected as depending on rejected base claim)


Claims 20-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re base claims 20, 28 and 36:  The original specification discloses “…source/drain regions in the substrate on opposite sides of the dummy gate electrode…”.  However, the original specification does not provide support for “a first source/drain region and a second source/drain region” disposed on opposite sides of gate dielectric layer, since nowhere in the original specification provides support for having a first source and drain and a second source and drain (where a semiconductor device has both source and drain on both sides), first source and second source (where a semiconductor device has both source regions) or first drain and second drain (where a semiconductor device has both drain regions), where the use of “/” is meant “and/or”, which is either “and” or  “or”.

(Dependent claims are rejected as depending on rejected base claim)
 
 
 Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 36,37,39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (2011/0079854) with Kataoka (7,135,386) and Kamada (8,722,476) as evident references.     
 Re-claim 36, Lin teaches (at Fig 3, para 42; Figs 1E, 2 and 4, paragraphs 36-61) a semiconductor device, comprising: a gate dielectric layer 103a (para 37,40) disposed over a substrate 100; the first source region 114a/113a and a second drain region 114b/113b are disposed on opposite sides of the gate dielectric layer 104a,103a in a cross-sectional view; a capping layer 104a (Figs 3,4,1E, para 37,40) disposed over the gate dielectric layer 103a, wherein the capping layer 104a includes a rare earth oxide (para 37 for rare earth oxide of LaO and GdO); a metal-containing gate electrode 122/126 (Figs 4,3,1E., para 51) disposed over the capping layer 104a, wherein an upper portion of the metal-containing gate electrode 126/122 is shaped as a first trapezoid in the cross-sectional view (Fig 3 with Figs 4,1E, para 42), wherein a lower portion of the metal-containing gate electrode 122/126 is shaped as a second trapezoid in the cross-sectional view, and wherein the second trapezoid has more inwardly-tapered side surfaces than the first trapezoid in the cross-sectional view (Fig 3 at paragraph 42 with Figs 4, at para 36-61), and wherein both the first trapezoid and the second trapezoid have more inwardly-tapered side surfaces than both the gate dielectric layer 103a and the capping layer 104a (Figs 3,4,1E for vertical sidewalls); a gate spacer 112 (Figs 4,3,1E, para 46) disposed directly adjacent to the metal-containing gate electrode 122/126; and fluorine-containing particles are disposed over the substrate and over the sloped sidewalls of the gate electrode since by etching the gate electrode using the fluorine-containing etch chemistry (paragraph 40, last 4 lines for fluorine radicals), fluorine-containing particles are inherently disposed over the substrate and over the sloped sidewalls of the gate electrode since the gate electrode and the substrate are both exposed to the fluorine-containing etchant during the etching.   As can be evidently seen, Kataoka evidently teaches (at column 2, lines 3-11,30-34) that by using the fluorine-containing etchant for etching, such as CF4 etchant, the fluorine-containing particles are disposed over the surface the substrate and cannot be completely removed.  Kamada evidently teaches (at Figs 1D-1F; col 4, lines 6-23;  and Fig 2A, col 5, lines 29-36) by using the fluorine-containing etchant for etching, such as the CF4 etchant, the fluorine-containing particles 12 (Figs 2A,1F) are disposed over the upper surface the substrate 2d/2e, at the corners and over the sidewalls and cannot be completely removed, wherein the fluorine-containing particles 12 remained on the surface of the substrates and at the corner are disposed between an interface between the spacer layer 13 and .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 

Claims 20-21,23,26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2015/0069535) taken with Chien (2011/0070702), and any or all of Okamoto (2016/0260822), Dong (2016/0111531) and  Dang (7,045,867), together with Kataoka (7,135,386) and Kamada (8,722,476) as evident references.     
 Re-claim 20: Chang teaches (at Figs 15,1-14; paragraphs 33-64) the semiconductor device, comprising: a gate dielectric layer 200 (para 34-37 to 64; Fig 15) disposed over a substrate 102, wherein the gate dielectric layer includes a material having a dielectric constant that is greater than a dielectric constant of SiO2 (para 35-37 for high-k gate dielectric of Al2O3, HfO, HfO-2); a first source region (paragraph 1) and a second drain region (para 1) disposed on opposite sides of the gate dielectric layer 200 (para 35,56; Fig 15) and the gate electrode 1500 in 2O3, HfO, HfO-2 (as the high-k dielectric oxides) so that an upper gate dielectric layer with the rare earth oxide of the combination of  the oxide layers would act as the claimed capping layer, and a lower gate dielectric layer of the combination of  the layers would act as the claimed gate dielectric layer;
a gate electrode 1500 (Fig 15, para 56-57) located over the capping layer, wherein the gate electrode includes one or more metal material (para 56-57), wherein an upper portion 1520 (Fig 15, para 57) of the gate electrode 1500 shaped as a first trapezoid is wider than a lower portion (e.g. 1522 in Fig 15, para 57) of the gate electrode shaped as a second trapezoid, wherein the upper portion of the gate electrode 1500 (Fig 15) has a first slanted sidewall that is linear in the cross sectional view, wherein the lower portion of the gate electrode 1500 (Fig 15) has a second slanted sidewall that is about slanted as the first slanted sidewall, wherein a minimum lateral dimension of the gate electrode occurs at a bottom surface of the gate electrode in the cross-sectional view; gate spacers 1302,1304 (Figs 15; para 56-60,52) disposed directly on or a the first slanted sidewall and the second slanted sidewall of the gate electrode 1500; and fluorine-containing particles are disposed over the substrate and over the sloped sidewalls of the gate electrode since by etching the gate electrode using the fluorine-containing etch chemistry (para 47-49, at Figs 10-12), such as CF4 with flow rate of up to 150 sccm, fluorine-containing particles are inherently disposed over the substrate and over the sloped sidewalls of the gate electrode since the gate electrode and the substrate are both exposed to the CF4 etchant during the etching.  Indeed, Kataoka evidently teaches (at column 2, lines 3-11,30-34) that by using the fluorine-containing etchant, such as the CF4 etchant, for etching, the fluorine-containing particles are disposed over the surface the substrate and cannot be completely removed.  Kamada evidently teaches (at Figs 1D-1F; col 4, lines 6-23;  and Fig 2A, col 5, lines 29-36) by using the fluorine-containing etchant, such as the CF4 etchant, for etching, the fluorine-containing particles 12 (Figs 2A,1F) are disposed over the upper surface the substrate 2d/2e and over the sidewalls and cannot be completely removed, wherein the fluorine-containing particles remained on the surface of the 4- for etching, at a flow rate of up to 120 sccm, see specification paragraphs 30-34, which is even less than 150 sccm flow rate of Chang. The present application also discloses at specification paragraph 34 that by etching with the CF4 etchant, the fluorine-containing particles disposed over the substrate and over the sloped sidewalls of the gate electrode and the removal of fluorine-containing particles cannot be complete and fluorine-particles may still remain after various cleaning processes.  Accordingly, fluorine-containing particles are disposed and remained over the substrate and over the sloped sidewalls of the gate electrode, inherently.  Re further claims 23 and 26, accordingly, since at least some of the fluorine-containing particles are remained and disposed on the substrate 1002 and the corners, and since the gate spacers 1302,1304 (Figs 15; para 56-60,52) are subsequently formed on the substrate 102 having the particles remained thereon, the gate spacers are therefore consequently formed on the at least some of the fluorine-containing particles remained on the substrate 102 and the corners so that the at least some of the remained fluorine-containing particles are inherently disposed between an interface between the substrate 102 and the gate spacers 1302,1304.  Re-claim 21, wherein as shown in Figure 15, the upper portion of  the metal gate electrode 1500 resembles a first trapezoid (with length 1520, Fig 15, para 57) in a cross-sectional view, and wherein the lower portion of  the metal gate electrode 1500 resembles a second trapezoid (with length 1522, Fig 15, para 57) in a cross-sectional view.  Re-claim 27, wherein the spacers 1302,1304 (Figs 15; para 56-60,52) are in direct physical contact with both the first slanted sidewall and the second slanted sidewall of the gate electrode 1500.  
Re-claim 20: Chang already teaches the gate electrode disposed over the capping layer, where the gate electrode has the first slanted sidewall and the second slanted sidewall.  Chang however lacks having the capping layer containing a rare earth oxide, and the second slanted sidewall that is more slanted than the first slanted sidewall.
However, Chien teaches a semiconductor device comprising a capping layer (116b in Fig 1E; 116 in Fig 1C, para 31,27; Fig 1F, para 38-39) disposed between the high-k gate dielectric layer 106a and the metal gate electrode 118b, wherein the capping layer contains the rare earth oxide including LaOx and DyOx (para 31), wherein a first source region 138 (Fig 1F, paragraphs 38,36,27) and a second drain region 138 disposed on opposite sides of the gate dielectric layer 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device comprising the metal gate electrode formed on the capping layer  
of Chang by providing the capping layer between the high-k gate dielectric layer and the metal gate electrode, wherein the capping layer contains the rare earth oxide materials including LaOx and DyOx, as taught by Chien.  This is at least because of the desirability to employ the capping layer as a protective layer to the high-k gate dielectric layer during subsequent etching, thereby improving the reliability of the semiconductor device.  Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device comprising the metal gate electrode Chang by employing the gate electrode having the first wider trapezoid and the second .


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (2015/0069535) taken with Chien (2011/0070702), and any or all of Okamoto (2016/0260822), Dong (2016/0111531) and  Dang (7,045,867), together with Kataoka (7,135,386) and Kamada (8,722,476) as evident references, and further of  Clark (8,440,520).
The references including Chang and Chien teach the semiconductor device as applied to claims 20-21,23,26-27 above and fully repeated herein, wherein re-claim 22, Chien already teaches a semiconductor device comprising a capping layer (116b in Fig 1E; 116 in Fig 1C, para 31) disposed between the high-k gate dielectric layer 106a and the metal gate electrode 118b, wherein the capping layer contains the rare earth oxide including LaOx and DyOx (Chien, para 31).  
Re-claim 22:  As applied above, the relied references already teach the capping layer containing the rare earth oxide including LaOx and DyOx; whereas, claim 22 recite the rare earth oxide containing GdOx or ErOx  (note the present specification discloses at paragraph 24 of using the rare earth oxides including LaOx, GdOx, DyOx, or ErOx). 
However, as described above, Chien teaches a semiconductor device comprising a capping layer (116b in Fig 1E; 116 in Fig 1C, para 31) disposed between the high-k gate dielectric layer 106a and the metal gate electrode 118b, wherein the capping layer contains the rare earth oxide including LaOx and DyOx (para 31).  Clark teaches (at col 5, lines 4-19 and col 4, lines 45-59) a semiconductor device comprising a capping layer 106, wherein the capping layer contains the rare earth Oxide of the rare earth elements at least including La, Gd, Dy, Er, etc. (at col 5, lines 4-19 and col 4, lines 45-59).
x and DyOx between the high-k gate dielectric layer and the metal gate electrode, as taught by Chien, and by alternatively employing other rare earth oxide from the rare earth elements at least including La, Gd, Dy, Er, as taught by Clark, which contains GdOx or ErOx, because these rare earth oxides are alternative and art recognized equivalent materials for substitution in order to form the capping layer as a protecting layer and for used as the high-k gate dielectric material.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (2015/0069535) taken with Chien (2011/0070702), and any or all of Okamoto (2016/0260822), Dong (2016/0111531) and  Dang (7,045,867), together with Kataoka (7,135,386) and Kamada (8,722,476) as evident references, and further of Hattendorf (2007/0126067). 
The references including Chang, Okamoto, Dong, Dang, Chien, etc., teach the semiconductor device as applied to claims 20-21,23,26-27 above and fully repeated herein; wherein as applied and described above to claim 20, the relied references including Okamoto, Dong, Dang and Chang already teach the gate electrode having the upper portion wider than the lower portion. 
Re-claim 24, the relied references lack mentioning “…upper portion is wider than the lower portion by at least 20%”. 
However, Hattendorf also teaches (at Figs 1a-1e; paragraphs 29-30) that the gate electrode with the upper portion is wider than the lower portion by up to 50%.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of the references including Chang by selecting the portion of the prior art's range of  having the gate electrode with the upper portion wider than the lower portion of about up to 50%, as taught Hattendorf, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, wherein the upper and lower lateral dimensions of In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (2015/0069535) taken with Chien (2011/0070702), and any or all of Okamoto (2016/0260822), Dong (2016/0111531) and  Dang (7,045,867), together with Kataoka (7,135,386) and Kamada (8,722,476) as evident references, and further of Lin (2011/0079854) and Hattendorf (2007/0126067).
The references including Chang, Okamoto, Dong, Dang, Chien, etc., teach the semiconductor device as applied to claims 20-21,23,26-27 above and fully repeated herein; wherein re-claim 25, as applied and described above, Chang already teaches the gate electrode 1500 (Fig 15) having the first slanted sidewall and the second slanted sidewall, and slanted sidewalls of the capping layer and the gate dielectric layer 200.
** Re-claim 25: Chang lacks having where the first and second slanted sidewalls are each more slanted than a sidewall of the capping layer and the gate dielectric layer. 
However, Lin teaches (at Figs 4,3,1E, paragraphs 4,37,40,42-51,61) wherein the first slanted sidewall  and the second slanted sidewall of the metal gate electrode 126/122 (Figs 4,3,1E., para 51) are each more slanted than sidewalls of the capping layer 104a and sidewalls of gate dielectric layer 103a (Figs 1E,3,4 for vertical sidewalls of the layers 104a and 103a); wherein the capping layer 104/104a disposed over the gate dielectric layer 103a includes a rare earth oxide (para 37).  Hattendorf  teaches wherein the first slanted sidewall and the second slanted sidewall of the metal gate electrode 122/124 (Fig 15) are each more slanted than sidewalls of the gate dielectric layer 104 having vertical sidewalls (as shown in Figs 15,10-14; 1a-1c, paragraphs 21-28).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the .  


Claims 28,29,31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2015/0069535) taken with any or all of Okamoto (2016/0260822), Dong (2016/0111531) and  Dang (7,045,867), and Lin (2011/0079854) and Hattendorf (2007/0126067), together with Kataoka (7,135,386) and Kamada (8,722,476) as evident references.
 Re base claims 28,36, Chang teaches (at Figs 15,1-14; paragraphs 33-64) the semiconductor device, comprising: a gate dielectric layer (Fig 15, 104 as a gate dielectric interface layer, para 34-37) disposed over a substrate 102; a first source region (para 1) and a second drain region (para 1) disposed on opposite sides of the gate dielectric layer 200 (para 35,56; Fig 15) and the gate electrode 1500 in a cross-sectional view as the channel region is inherently located under the gate dielectric layer 200 and the gate electrode 1500 and between a source region and a drain region for the semiconductor device; a capping layer (200; Fig 15, para 35-37) disposed over the gate dielectric layer, wherein the capping layer (200, Fig 15, para 35) includes a rare earth oxide of  LaO or GdO, and since with the gate dielectric layer 200 (para 35) comprises a combination of layers including LaO, GdO (as the rare earth oxides) and Al2O3, HfO, HfO-2 (as the high-k dielectric oxides) so that an upper gate dielectric layer with the rare earth oxide of the combination of  the layers would act as the claimed capping layer, and a lower gate dielectric layer of the combination of  the layers would act as the claimed gate dielectric layer, and wherein Fig 15 and paragraphs 35-36 additionally disclose a capping layer 300 located and disposed on the gate dielectric layer 200); Regarding claim 28, a gate electrode 1500 (Fig 15, para 56-57) disposed over the capping layer, wherein the gate electrode contains metal, wherein a side surface of the gate electrode 1500 at an upper portion 1520 has a first slanted segment that is substantially linear in the cross-sectional view and a second slanted segment at a lower portion 4 with flow rate of up to 150 sccm, fluorine-containing particles are inherently disposed over the substrate and over the 4 etchant during the etching.  Indeed, Kataoka evidently teaches (at column 2, lines 3-11,30-34) that by using the fluorine-containing etchant, such as the CF4 etchant, for etching, the fluorine-containing particles are disposed over the surface the substrate and cannot be completely removed.  Kamada evidently teaches (at Figs 1D-1F; col 4, lines 6-23;  and Fig 2A, col 5, lines 29-36) by using the fluorine-containing etchant, such as the CF4 etchant, for etching, the fluorine-containing particles 12 (Figs 2A,1F) are disposed over the upper surface the substrate 2d/2e and over the sidewalls and cannot be completely removed, wherein the fluorine-containing particles remained on the surface of the substrates and at the corners are disposed between an interface between the spacer layer 13 and the substrate 2d/2e (Fig 1G).  Re further claims 31,34, accordingly, since at least some of the fluorine-containing particles are remained and disposed on the substrate 1002 and at the corners, and since the gate spacers 1302,1304 (Chang, Fig 15; para 56-60,52) are subsequently formed on the substrate 102 and at the corners having the particles remained thereon, the gate spacers 1302,1304 are therefore consequently formed on the at least some of the fluorine-containing particles remained on the substrate 102 so that the at least some of the remained fluorine-containing particles are inherently disposed between an interface between the substrate 102 and the gate spacers 1302,1304.  Re-claim 29, wherein  the gate electrode 1500 has an upper portion that resembles a first trapezoid with width/length 1520 (Fig 15, para 57) in a cross-sectional view and a lower portion that resembles a second trapezoid with smaller width/length 1522 (Fig 15, para 57) in the cross-sectional view the first slanted segment is a side surface of the first trapezoid (Fig 15); and the second slanted segment is a side surface of the second trapezoid (Fig 15).  Re-claim 35, wherein the gate spacer 1302,1304 (Figs 15; para 56-60,52) is in direct physical contact with both the first slanted segment and the second slanted segment of the gate electrode 1500.  Re-claim 37, wherein a maximum lateral dimension of the metal-containing gate electrode 1500 (Fig 15) corresponds to a top surface of the first trapezoid, and wherein a minimum lateral dimension of the metal-containing gate electrode 1500 (Fig 15) corresponds to a bottom surface of the second trapezoid.
As described above to claims 28 and 36, Chang already teaches the gate electrode 1500 (Fig 15) having the first slanted sidewall segment (or first trapezoid), the second slanted sidewall segment (or trapezoid), and slanted sidewalls of the capping layer and the gate dielectric layer,

However, Okamoto teaches (at Fig 3, paragraph 140) the lower portion of the gate electrode 404 having a second slanted sidewall segment that is more slanted than the first slanted sidewall segment of the upper portion of the gate electrode 404, wherein the upper portion has the first slanted sidewall that is substantially linear in the cross-sectional view; and wherein the gate electrode 404 has an upper portion that resembles a first trapezoid in a cross-sectional view and a lower portion that resembles a second trapezoid in the cross-sectional view; the first slanted sidewall segment is a side surface of the first trapezoid; and the second slanted sidewall segment is a side surface of the second trapezoid.  Dong teaches (at Fig 4B, para 77-78; and Fig 9B, para 90-91) the lower portion of the gate electrode (G2 in Figs 4B,4A; G5 in Fig 9B) having a second slanted sidewall/segment (RC2-2) that is more slanted than the first slanted sidewall (RC2-1) of the upper portion of the gate electrode, wherein the upper portion has the first slanted sidewall/segment that is substantially linear in the cross-sectional view; and where the upper portion of the gate electrode has the first trapezoid wider than the lower portion resembled as the second trapezoid in a cross-sectional view (re-claim 29).  Dang teaches (at Fig 17, col 7, line 53 to col 8, line 28) the lower portion of the gate electrode 22 having a second slanted sidewall (or segment) that is more slanted than the first slanted sidewall (or segment) of the upper portion of the gate electrode 22, wherein the upper portion has the first slanted sidewall that is linear in the cross-sectional view; and where the upper portion of the gate electrode has the first trapezoid wider than the lower portion resembled as the second trapezoid in a cross-sectional view (re-claim 29).  Lin teaches (at Figs 4,3,1E, paragraphs 4,37,40,42-51,61) wherein the first slanted sidewall/segment (or shaped as the first trapezoid) and the second slanted sidewall/segment (or shaped as the first trapezoid) of the metal gate electrode 126/122 (Figs 4,3,1E., para 51) are each more slanted than sidewalls of the capping layer 104a and sidewalls of gate dielectric layer 103a (re further claim 33 also, Figs 1E,3,4 for vertical sidewalls of the layers 104a and 103a), wherein the first source region 114a/113a and a second drain region 114b/113b are disposed on opposite sides of the gate dielectric layer 104a,103a in a cross-sectional view, with the channel region 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device comprising the metal gate electrode formed on the capping layer of Chang by forming the gate electrode having the first trapezoid and the second trapezoid, wherein the lower portion of the gate electrode has a second slanted sidewall segment that is more slanted than the first slanted sidewall segment of the upper portion of the gate electrode, as taught by Okamoto, Dong and Dang.  This is because of the desirability to alternatively form the gate electrode having different profiles and structures, wherein the gate electrode having the first slanted sidewall segment and the second slanted sidewall segment that is more slanted than the first slanted sidewall segment, or where the gate electrode having the second trapezoid at lower portion that is smaller than the first trapezoid at the upper portion, this would easily facilitate the gate replacement process and provide the semiconductor device with short channel region, thereby improving operating speed of the semiconductor device.  Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of the references including Chang by providing the gate electrode having the first slanted sidewall (or segment) and the second slanted sidewall (or segment) that are more slanted than sidewalls of the capping 

** Re further claims 32,38: As applied above, claims 28 and 32 further recite wherein “…dimension is at least 20% greater…”  
However, Hattendorf also teaches (at Figs 1a-1e; paragraphs 29-30) that wherein the maximum lateral dimension of the upper portion is greater than (or wider  or exceeding) the minimum lateral dimension of the lower portion by up to 50%.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of the references including Chang by selecting the portion of the prior art's range of  having the maximum lateral dimension of the upper portion greater than (wider or exceeding) the minimum lateral dimension of the lower portion of about up to 50%, as taught Hattendorf, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, wherein the upper and lower lateral dimensions of the gate electrode are predetermined and optimized in order to easily facilitate the gate replacement process in an effective and reliable manner.  The general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claims 30,39 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2015/0069535) taken with any or all of Okamoto (2016/0260822), Dong (2016/0111531) and  Dang (7,045,867), and Lin (2011/0079854) and Hattendorf (2007/0126067), together with Kataoka (7,135,386) and Kamada (8,722,476) as evident references. and further Chien (2011/0070702) and Clark (8,440,520).

Re-claims 30,39: Chang already teaches (at paragraph 35) the capping layer 200 containing a rare earth oxide of LaO or GdO, but lacks having a capping layer containing a rare earth oxide containing GdOx or ErOx (note the present specification at paragraph 24 discloses using LaOx, GdOx, DyOx, or ErOx).
However, Chien already teaches a semiconductor device comprising a capping layer (116b in Fig 1E; 116 in Fig 1C, para 31) disposed between the high-k gate dielectric layer 106a and the metal gate electrode 118b, wherein the capping layer contains the rare earth oxide including LaOx and DyOx (para 31).  Clark teaches (at col 5, lines 4-19 and col 4, lines 45-59) a semiconductor device comprising a capping layer 106, wherein the capping layer contains the rare earth oxide of the rare earth elements at least including La, Gd, Dy, Er, etc. (at col 5, lines 4-19 and col 4, lines 45-59).
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of the references including Chang by employing the capping layer containing the rare earth oxide including LaOx and DyOx between the high-k gate dielectric layer and the metal gate electrode, as taught by Chien, and by alternatively employing other rare earth oxide from the rare earth elements at least including La, Gd, Dy, Er, as taught by Clark, which contains GdOx or ErOx, because these rare earth oxides are alternative and art recognized equivalent materials for substitution in order to form the capping layer as a protecting layer and   for used as the high-k gate dielectric material.



Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2011/0079854) with Kataoka (7,135,386) and Kamada (8,722,476) as evident references, and further of Hattendorf (2007/0126067).
Lin with Kataoka and Kamada teach the semiconductor device, as applied to claims 36,37 and 39 above and fully repeated herein.   
The references including Chang, Okamoto, Dong, Dang, Chien, etc., teach the semiconductor device as applied to claims 20-21,23,26-27 above and fully repeated 
Re-claim 38, the relied references lack mentioning “…upper portion is wider than the lower portion by at least 20%”. 
However, Hattendorf also teaches (at Figs 1a-1e; paragraphs 29-30) that the gate electrode with the upper portion is wider than the lower portion by up to 50%.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of the references including Lin by selecting the portion of the prior art's range of  having the gate electrode with the upper portion wider than the lower portion of about up to 50%, as taught Hattendorf, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, wherein the upper and lower lateral dimensions of the gate electrode are predetermined and optimized in order to easily facilitate the gate replacement process in an effective and reliable manner.  The general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claims 20,21,23,,25-29,31,33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2011/0079854), with Kataoka (7,135,386) and Kamada (8,722,476) as evident references, taken with any or all of Okamoto (2016/0260822), Dong (2016/0111531) and  Dang (7,045,867), and Chien (2011/0070702).
Re-claims 20 and 28:  Lin teaches (at Fig 3, para 42; Figs 1E, 2 and 4, paragraphs 36-61) a semiconductor device, comprising: a gate dielectric layer 103a (para 37,40; re-claim 20, wherein the gate dielectric layer includes a material having a dielectric constant of SiO2 ) located and disposed over a substrate 100; the first source region 114a/113a and a second drain region 114b/113b are disposed on opposite sides of the gate dielectric layer 104a,103a in a cross-4 etchant, the fluorine-containing particles are disposed over the surface the substrate and cannot be completely removed.  Kamada evidently teaches (at Figs 1D-1F; col 4, lines 6-23;  and Fig 2A, col 5, lines 29-36) by using the fluorine-containing etchant for etching, such as the CF4 etchant, the fluorine-containing particles 12 (Figs 2A,1F) are disposed over the upper surface the substrate 2d/2e, at the corners and over the sidewalls and cannot be completely removed, wherein the fluorine-containing particles 12 remained on the surface of the substrates and at the corner are disposed between an interface between the spacer layer 13 and the substrate 2d/2e 
 Re-claims 27,35 wherein the gate spacers  112 (Figs 4,3,1E, para 46) are in direct physical contact with both the first slanted sidewall/segment and the second slanted sidewall/segment of the gate electrode 122/126.  Re-claim 29, wherein as shown in Figures 4,3, para 42; Figs 1E, 2 and 4, paragraphs 36-61, the upper portion of  the metal gate electrode 122/126 resembles a first trapezoid in a cross-sectional view, and wherein the lower portion of  the metal gate electrode 122/126  resembles a second trapezoid in a cross-sectional view; the first slanted segment is a side surface of the first trapezoid; and the second slanted segment is a side surface of the second trapezoid. Re-claim 33,  wherein the first slanted segment and the second slanted segment of the gate electrode 122/126 (Figures 4,3, para 42; Figs 1E, 2 and 4, paragraphs 36-61) are each more slanted than sidewalls of the gate dielectric layer 103a and the capping layer 104a..
Re-claims 36,37,39, Lin teaches the semiconductor device as applied above under 35 U.S.C. 102(a)(1) and fully repeated herein also. Re-claim 37, wherein a maximum lateral dimension of the metal-containing gate electrode 122/126 (Figs 3,4,2; para 51,42,36-61) corresponds to a top surface of the first trapezoid, and wherein a minimum lateral dimension of the metal-containing gate electrode 122/126 (Figs 3,4) corresponds to a bottom surface of the second trapezoid.  Re-claim 39, wherein the rare earth oxide 104/104a includes GdOx (para 37; Figs 4,3,1E).

Re-claims 20,28,36:  Lin however mainly lacks having the second slanted sidewall (or segment) that is more slanted than the first slanted sidewall (or segment), and re-claim 20 for using high-k gate dielectric layer.
However, Okamoto teaches (at Fig 3, paragraph 140) the lower portion of the gate electrode 404 having a second slanted sidewall that is more slanted than the first slanted sidewall of the upper portion of the gate electrode 404, wherein the upper portion has the first slanted sidewall that is linear in the cross-sectional view; and where the upper portion of the gate electrode 404 has the first trapezoid wider than the lower portion resembled as the second trapezoid in a cross-sectional view.  Dong teaches (at Fig 4B, para 77-78; and Fig 9B, para 90-91) the lower portion of the gate electrode (G2 in Fig 4B; G5 in Fig 9B) having a second slanted sidewall (RC2-2) that is more slanted than the first slanted sidewall (RC2-1) of the upper portion of the gate electrode, wherein the upper portion has the first slanted sidewall that is linear in the cross-sectional view; and where the upper portion of the gate electrode has the first trapezoid wider than the lower portion resembled as the second trapezoid in a cross-sectional view. Dang teaches (at Fig 17, col 7, line 53 to col 8, line 28) the lower portion of the gate electrode 22 having a second slanted sidewall that is more slanted than the first slanted sidewall of the upper portion of the gate electrode 22, wherein the upper portion has the first slanted sidewall that is linear in the cross-sectional view; and where the upper portion of the gate electrode 404 has the first trapezoid wider than the lower portion resembled as the second trapezoid in a cross-sectional view.  Re-claim 20, Chien teaches a semiconductor device comprising a capping layer (116b in Fig 1E; 116 in Fig 1C, para 31) disposed between the high-k gate dielectric layer 106a and the metal gate electrode 118b, wherein the capping layer contains the rare earth oxide including LaOx and DyOx (para 31); and wherein the gate dielectric layer 106a includes a material having a dielectric constant that is greater than a dielectric constant of Si02.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device comprising the metal gate electrode Lin by employing the gate electrode .  
 

Claims 22,30,39 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2011/0079854), with Kataoka (7,135,386) and Kamada (8,722,476) as evident references, taken with any or all of Okamoto (2016/0260822), Dong (2016/0111531) and  Dang (7,045,867), and Chien (2011/0070702), as applied to claims 20,21,23,,25-29,31,33-37, and further of Clark (8,440,520).
The references including Lin teach the semiconductor device, as applied to claims 20,21,23,,25-29,31,33-37 above, and fully repeated herein; wherein re-claims 22,30,39, Chien already teaches a semiconductor device comprising a capping layer (116b in Fig 1E; 116 in Fig 1C, para 31) disposed between the high-k gate dielectric layer 106a and the metal gate electrode x and DyOx (Chien, para 31).  
Re-claims 22,30,39:  As applied above, the relied references already teach the capping layer containing the rare earth oxide including LaOx and DyOx; whereas, claims 22,30 and 39 recite the rare earth oxide containing GdOx or ErOx  (note the present specification discloses at paragraph 24 of using the rare earth oxides including LaOx, GdOx, DyOx, or ErOx). 
However, as described above, Chien teaches a semiconductor device comprising a capping layer (116b in Fig 1E; 116 in Fig 1C, para 31) disposed between the high-k gate dielectric layer 106a and the metal gate electrode 118b, wherein the capping layer contains the rare earth oxide including LaOx and DyOx (para 31).  Clark teaches (at col 5, lines 4-19 and col 4, lines 45-59) a semiconductor device comprising a capping layer 106, wherein the capping layer contains the rare earth Oxide of the rare earth elements at least including La, Gd, Dy, Er, etc. (at col 5, lines 4-19 and col 4, lines 45-59).
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of the references including Lin and Chien by employing the capping layer containing the rare earth oxide including LaOx and DyOx between the high-k gate dielectric layer and the metal gate electrode, as taught by Chien, and by alternatively employing other rare earth oxide from the rare earth elements at least including La, Gd, Dy, Er, as taught by Clark, which contains GdOx or ErOx, because these rare earth oxides are alternative and art recognized equivalent materials for substitution in order to form the capping layer as a protecting layer and for used as the high-k gate dielectric material.


Claims 24,32,38 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2011/0079854), with Kataoka (7,135,386) and Kamada (8,722,476) as evident references, taken with any or all of Okamoto (2016/0260822), Dong (2016/0111531) and  Dang (7,045,867), and Chien (2011/0070702), as applied to claims 20,21,23,,25-29,31,33-37, and further of  Hattendorf (2007/0126067). 
The references including Lin teach the semiconductor device, as applied to claims 20,21,23,,25-29,31,33-37 above, and fully repeated herein; wherein as applied and described 
Re-claims 24,32,38, the relied references lack mentioning “…upper portion is wider than the lower portion by at least 20%”. 
However, Hattendorf also teaches (at Figs 1a-1e; paragraphs 29-30) that the gate electrode with the upper portion is wider than the lower portion by up to 50%.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of the references including Lin by selecting the portion of the prior art's range of  having the gate electrode with the upper portion wider than the lower portion of about up to 50%, as taught Hattendorf, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, wherein the upper and lower lateral dimensions of the gate electrode are predetermined and optimized in order to easily facilitate the gate replacement process in an effective and reliable manner.  The general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


 Response to Amendment
**  	Regarding Chen (2017/0005005):  Applicant submitted (at 11/02/2020 remark page 10) the statement that “the present application and Chen were, at the time the invention of the present invention was made, commonly owned by or subject to obligation of assignment to Taiwan Semiconductor  Manufacturing  Company,   LTD…” and “…the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person…”, as required under 35 U.S.C. §102(b)(2)(C).   Accordingly, Chen (2017/0005005) is not a valid prior art reference against the present application.  


** 	Regarding Okamoto (2016/0260822):  Applicant remarked (at 11/02/20 remark page 12) that “…Okamoto cannot teach the claim element of spacers disposed directly on the first slanted sidewall and the second slanted sidewall of the gate electrode…”, since Fig. 3 of Okamoto clearly shows that the slanted sidewalls of the gate electrode 404 are direct contact with the gate insulator 412.
In response to Applicant’s analysis of the reference, it is well-established that non-obviousness cannot be established by attacking the references individually when the rejection is predicated upon a combination of prior art disclosures.  In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).  Okamoto is mainly relied for teaching the shape of the gate electrode, wherein the lower portion of the gate electrode 404 (Figure 3 having a second slanted sidewall that is more slanted than the first slanted sidewall of the upper portion of the gate electrode 404.  
In the combined references under 35 USC 103, as the primary reference, Chang already teaches the gate spacers 1302,1304 (Figs 15; para 56-60,52) disposed directly on  the first slanted sidewall and the second slanted sidewall of the gate electrode 1500.  In addition, Dang (7,045,867) also discloses that the gate spacers 24 (Figs 18,17) disposed directly on  the first slanted sidewall and the second slanted sidewall of the gate electrode 22.  Hattendorf (2007/0126067) also teaches that the gate spacers 108 (Fig 15) disposed directly on the first slanted sidewall and the second slanted sidewall of the gate electrode 122/126.   
The rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference.  In Re Lyons 150 USPQ 741 (CCPA 1966).  Moreover, it is well settled that one can not show non-obviousness by attacking the references individually where, as here, the rejection is based on combinations of references.  In Re Keller, 208 USPQ 871 (CCPA 1981); In Re Young, 159 USPQ 725 (CCPA 1968).


** 	Regarding Dong (2016/0111531):  Applicant apparently remarked (at 11/02/2020 remark page 13) that Dong fails to teach “a first source/drain region and a second source/drain region disposed on opposite sides of the gate dielectric layer in a cross-sectional view”.

In the combined references under 35 USC 103, as the primary reference, Chang already teaches a first source region (paragraph 1) and a second drain region (para 1) disposed on opposite sides of the gate dielectric layer 200 (para 35,56; Fig 15) and the gate electrode 1500 in a cross-sectional view.  In addition, Dang (7,045,867) also teaches wherein a first source region 28 and a second drain region 28 disposed on opposite sides of the gate dielectric layer 21 in the cross-sectional view and the gate electrode 22 in a cross-sectional view (Fig 19).  Lin (2011/0079854) teaches (Figs 1E,4,3, paragraphs 36-61,42) the first source region 114a/113a and a second drain region 114b/113b are disposed on opposite sides of the gate dielectric layer 104a,103a in a cross-sectional view.  Chien teaches a semiconductor device comprising a capping layer of rare earth oxide (116b in Fig 1E; 116 in Fig 1C, para 31,27; Fig 1F, para 38-39) disposed between the high-k gate dielectric layer 106a and the metal gate electrode 118b, wherein a first source region 138 (Fig 1F, paragraphs 38,36,27) and a second drain region 138 disposed on opposite sides of the gate dielectric layer 104a/106a in a cross-sectional view and the gate electrode structure 128,130 in a cross-sectional.  
The rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference.  In Re Lyons 150 USPQ 741 (CCPA 1966).  Moreover, it is well settled that one can not show non-obviousness by attacking the references individually where, as here, the rejection is based on combinations of references.  In Re Keller, 208 USPQ 871 (CCPA 1981); In Re Young, 159 USPQ 725 (CCPA 1968).




	In response, this is noted and found unconvincing.  First, although Figure 17 of Dang is a more magnified view of the gate electrode 22 of Fig. 18, it is undisputed that Figure 17 of Dang also teaches to provide the gate electrode 22 to have linear slanted sidewalls.  Second,  
although claim 20 and claim 28 recite “that is linear” and “that is substantially linear”,  respectively (but linear is not base claim 36), Applicant’s the present specification otherwise discloses at paragraph [0028] that “…though it is understood that in real world fabrication, the sidewall surfaces of the dummy gate electrodes 80A-80B may not be straight or smooth as they are shown in Fig. 2, since Fig. 2 provides merely a simplified illustration”.  Accordingly, the gate electrode 22 as shown Figure 18 would anticipate the claimed gate electrode in real world fabrication. 
	 In any event, moreover, in the combination of references under 35 USC 103, as the primary reference, Chang already teaches the gate electrode 1500 (Fig 15) having the first and second slanted sidewalls that are linear or substantially linear.  Additionally, Okamoto (2016/0260822) also clearly teaches the gate electrode 404 (Figure 3) having the first slanted sidewall and the second slanted sidewall, wherein both of the  first slanted sidewall and the second slanted sidewall are linear or substantially linear, and wherein the lower portion of the gate electrode 404 (Figure 3)  having a second slanted sidewall that is more slanted than the first slanted sidewall of the upper portion of the gate electrode 404.  Dong (2016/0111531) also teaches (at Fig 4B, para 77-78; and Fig 9B, para 90-91) to provide the gate electrode  (G2 in Figs 4B,4A) having the first and second slanted sidewalls that are linear or substantially linear, wherein the lower portion of the gate electrode (G2 in Figs 4B,4A; G5 in Fig 9B) having a second slanted sidewall (RC2-2) that is more slanted than the first slanted sidewall (RC2-1) of the upper portion of the gate electrode, wherein the upper portion has the first slanted sidewall that is linear in the cross-sectional view.  
Accordingly, it is well-established that non-obviousness cannot be established by attacking the references individually when the rejection is predicated upon a combination of prior art disclosures.  In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).  The rejection is not 
** Furthermore, in the combination of references under 35 USC 103, the test for obvious is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).   References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures.  In Re Simon, 174 USPQ 114 (CCPA 1972); In Re Richman 165 USPQ 509, 514 (CCPA 1970).
The combined references teach all process limitations and elements, wherein a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. The claims would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior arts to achieve the claimed invention and that there would have been a reasonable expectation of success wherein all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention, when considered with the recent ruling by the United States Supreme Court on the issue of obviousness for modification, KSR INTERNATIONAL CO. v. TELEFLEX INC., 550 U.S.,82 USPQ2d 1385 (2007).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.,82 USPQ2d 1385 (2007).

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
*******************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822